Citation Nr: 1757645	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include dermatitis and eczema.

2.  Entitlement to service connection for bilateral athlete's foot.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left eye disability.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

10.  Entitlement to service connection for residuals of a right ankle strain.

11.  Entitlement to service connection for bone spurs of the feet.

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

13.  Entitlement to service connection for arthritis of the arms, shoulders, hands, legs, feet and back.

14.  Entitlement to service connection for gout of the arms, feet and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had unverified active duty from December 1977 to September 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The records were subsequently transferred to the Montgomery, Alabama RO.  

In December 2015, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  During service the Veteran was treated for skin complaints, including blisters; a chronic skin disability was not manifested during service and any current skin disability is not otherwise etiologically related to such service.

2.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) bilateral athlete's foot.  

3.  The Veteran's hypertension was not manifested in service or within the first post-service year and it is not shown to be related to his service.

4.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) an acquired psychiatric disability, to include PTSD.  

5.  During service the Veteran sustained an acute left eye injury that resolved without residuals, he is not shown to have (or at any time during the pendency of his claim to have had) a left eye disability.

6.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) bilateral pes planus.  

7.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) sleep apnea.

8.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) sinusitis.  

9.  COPD was not manifested during active service and is not otherwise etiologically related to such service.

10.  During service the Veteran sustained an acute right ankle injury that resolved without residuals, a chronic right ankle disability was not manifested in service, right ankle arthritis was not manifested in the first year following service and any current right ankle disability is not otherwise etiologically related to such service.

11.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) bone spurs of the feet.  

12.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) GERD.

13.  Arthritis of the arms, shoulders, hands, legs, feet and back was not manifested during active service; arthritis was not manifested in the first year following service and any current arthritis of the arms, shoulders, hands, legs, feet and back is not otherwise etiologically related to such service.

14.  Gout of the arms, feet and legs was not manifested during active service and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for bilateral athlete's foot have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

7.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

8.  The criteria for service connection for sinusitis have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

9.  The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

10.  The criteria for service connection for residuals of a right ankle strain have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

11.  The criteria for service connection for bone spurs of the feet have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

12.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

13.  The criteria for service connection for arthritis of the arms, shoulders, hands, legs, feet and back have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

14.  The criteria for service connection for gout have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. § 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

Service connection for certain chronic diseases, including psychoses (but not PTSD), cardiovascular-renal disease (to include hypertension) and arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

It is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2016).

In the May 2017 informal hearing presentation prepared by the Veteran's representative, it was noted that, in response to development requests pursuant to the Board's 2015 remand, not all records were located.  Based on negative replies documented in the virtual file, further efforts to develop this evidence would be futile.  The representative noted the heightened duty to assist where service treatment records are unavailable.  Here, the unavailable STRs noted by the representative are records of hernia surgery in service.  It does not appear that such records would be relevant to the claims decided herein, which do not include a claim for service connection for residuals of hernia surgery.  The May 2017 document also noted that the Veteran was not furnished a VA examination; however, as discussed below, a VA examination was developed which addressed the right ankle and respiratory/sleep apnea claims.  With respect to the remaining claims, the Board does not find that the duty to assist requires that examinations be developed as there is no indication that there are current disabilities with respect to those claims that are related to service.

Skin, Hypertension, COPD, Right Ankle, Arthritis and Gout

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's September 1977 Report of Medical History for Enlistment shows that, in pertinent part, he reported a history of mild hay fever, foot trouble and broken bones (fracture of the 5th finger at age 15 and right great toe at age 13 which were "ok.")  His STRs show treatment for right foot (injury in September 1978 and September 1983), right ankle (strain in July 1984 and injury in February 1985) and left hand (injury in May 1981) (X-rays showed no fractures).  These records also show treatment for left rotator cuff strain in 1978, complaints of wheezing associated with viral syndrome and flu symptoms with bronchitis in October 1981, July 1982 and February 1983 and left eye injury (he had a black eye) in August 1985.  A September 1978 report of dermatology consultation notes treatment for "chronic, reoccurring, purplish vesicular lesions on R plantar foot.  Multiple blister treatments."  On examination in February 1981, he also reported a history of swollen and painful joints and cramps in his legs.  The Veteran opted not to undergo a service separation examination and a medical officer determined that such examination was not necessary.  

Post service VA treatment records include a September 1989 report of right ankle X-ray which shows "minimal osteoarthritic changes and mild soft tissue swelling."  A September 2000 hypertension screen was negative.  Subsequent treatment records show an assessment of bronchitis in September 2004, a September 2007 treatment report notes a history of COPD and indicates that the Veteran presented with diffuse nodules on the face which were probable MRSA (methicillin-resistant Staphylococcus aureus) skin abscesses, an October 2007 treatment report includes a provisional diagnosis of furunculosis and a November 2007 treatment report notes non-specific irritant dermatitis of the face secondary to sebulex (the sebulex was discontinued).  In March 2008 the Veteran sought treatment for a 4 day history of abscess lesion on his back which "started out like a pimple."  These records also note a history of chronic elbow pain.  An August 2009 treatment report notes the Veteran's complaint of right hand and left knee, leg and ankle swelling.  The assessment included probable "djd??gout??".  It is also noted that the Veteran had complained of intermittent hand/wrist swelling/pain since September 2000.  X-ray examination showed osteoarthritis of the right wrist and hand.  An October 2009 treatment record includes a finding of papular lesions, bilateral lower extremities.  October 2009 X-ray study of the ankles showed soft tissue swelling and degenerative changes.  A February 2015 report of orthopedic surgery consultation includes an assessment of gouty tophus.  February 2015 treatment records also show the Veteran's medical issues included hypertension and he was provided instruction on managing his hypertension.  

Regarding the right ankle and COPD claims, on November 2010 VA examination, the assessment was right ankle DJD (degenerative joint disease) and COPD/bronchitis (nicotine dependent).  The examiner reviewed the claims folder and opined "[i]t is less likely as not that the [Veteran's] current right ankle condition and respiratory condition are related to his previous military service.  The [Veteran] has documentation of one evaluation for his right ankle during active duty and was seen several times for flu syndrome/bronchitis while on active duty.  However, since his discharge I was unable to note any ongoing/chronic treatment for these conditions since his discharge 20 plus year ago (the patient has recent records within the last 12-24 months).  I am unable to create a link between his current symptoms and his previous treatment for the above conditions while on active duty."  

The Veteran's STRs show treatment for skin, respiratory and joint related complaints.  Further, it is not in dispute that he has had variously diagnosed skin disorders, hypertension, COPD, arthritis (including degenerative changes of the right ankle) and gout during the appeal period.  Service connection for a skin disability (including dermatitis and eczema), COPD and a joint related disability, including of the right ankle, arthritis and/or gout on the basis that such disability became manifest in service and persisted is not warranted.  As arthritis and hypertension were not manifested in service, arthritis was initially manifested 4 years after service and hypertension was initially manifested nearly 40 years after service, service connection for arthritis and hypertension on a chronic disease presumptive basis (under 38 U.S.C. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.  While service connection for arthritis and hypertension may be shown by continuity of symptomatology postservice, the preponderance of the evidence is against a finding of continuity.  Arthritis was not clinically documented until 4 years after service and hypertension was not documented until 4 decades after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Furthermore, there is no competent (medical) evidence in the record that suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of his current skin disorder, hypertension, COPD, right ankle disability, arthritis and/or gout.  Although the Veteran claims that these disabilities were manifested in and/or are due to his military service, as a layperson, he lacks the medical knowledge and training to offer a probative opinion in this matter.  The etiology of his skin disorder, hypertension, COPD, right ankle disability, arthritis and gout is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinion or medical literature in support of his claims.  

Regarding the right ankle and COPD claims, the only competent (medical) evidence in the record as to the etiology of these disabilities is the November 2010 VA medical opinion against the Veteran's claims.  Specifically, after examination of the Veteran and review of the claims file, the examiner opined that there was no ongoing/chronic treatment for the Veteran's right ankle and respiratory complaints until many years after service.  These conclusions and the underlying rationale reflect familiarity with the record, are based on examination and interview of the Veteran and are probative.  Further, as there is no competent evidence to the contrary, the Board finds them persuasive. 

The preponderance of the evidence is against the claims of service connection for a skin disorder, hypertension, COPD, right ankle disability, arthritis and gout; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Athlete's Foot, Left Eye, Pes Planus, Sleep Apnea, Sinusitis, Bone Spurs, GERD

The Veteran also seeks service connection for bilateral athlete's foot, a left eye disability, bilateral pes planus, sleep apnea, sinusitis, bone spurs of the feet and GERD.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current diagnoses of athlete's foot, a left eye disability, pes planus, sleep apnea, sinusitis, bone spurs of the feet or GERD.  Specifically, review of the record shows that the Veteran's postservice treatment records are silent as to a diagnosis of these disabilities.  Regarding the left eye claim, the record shows that the Veteran was treated for a left eye injury in service in August 1985 and he has been afforded ophthalmology consultations during the course of VA treatment; however, there is no finding of a current (or at any time during the appeal period) left eye disability as a result of injury.  [Notably, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 4571 1990).]  Similarly, although the Veteran reported a history of hay fever in service and VA treatment records show findings of allergic rhinitis and indicated that he has been prescribed Claritin, there is no current (or at any time during the appeal period) diagnosis of sinusitis.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral athlete's foot, a left eye disability, bilateral pes planus, sleep apnea, sinusitis, bone spurs of the feet and GERD; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Acquired Psychiatric Disorder, Including PTSD

Service connection for PTSD, in particular, requires: medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5)).

The claims file does not contain any record diagnosing PTSD in accordance with VA regulation, 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The extensive medical records on file are silent as to a diagnosis of PTSD or an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Notably, although the Veteran's testified that his psychiatric disorder is the result of his multiple claimed disabilities, review of the competent (medical) evidence of record shows that that he has neither complained of nor been diagnosed with a psychiatric disorder.  To prevail on the issue service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Absent evidence of a current diagnosis of PTSD or an acquired psychiatric disorder, service connection simply is not possible because there is no present disorder to attribute to incidents during the Veteran's military service.  McClain v. Nicholson, 21 Vet. App. 319 (2007); 38 C.F.R. § 3.304(f)(1).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C. § 5107; Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

Service connection for a skin disability, to include dermatitis and eczema, is denied.  

Service connection for bilateral athlete's foot is denied.

Service connection for hypertension is denied. 

Service connection for an acquired psychiatric disability, to include PTSD, is denied. 

Service connection for a left eye disability is denied. 

Service connection for bilateral pes planus is denied. 

Service connection for sleep apnea is denied. 

Service connection for sinusitis is denied. 

Service connection for COPD is denied. 

Service connection for residuals of a right ankle strain is denied. 

Service connection for bone spurs of the feet is denied. 

Service connection for GERD is denied. 

Service connection for arthritis of the arms, shoulders, hands, legs, feet and back is denied.

Service connection for gout of the arms, feet and legs is denied.  




____________________________________________
M. C. GRAHAM

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


